Citation Nr: 1731776	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-25 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 and a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the June 2012 rating decision, the RO awarded service connection for hypertension and assigned an initial noncompensable rating effective September 12, 2007.

The Board remanded the issue of service connection for the psychiatric disorder in January 2011 and June 2012.  The Board remanded both issues in March 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, further development is necessary to ensure VA has fully complied with the duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Psychiatric Disorder

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2013 remand, the Board noted that a January 1957 service treatment record showed the Veteran had once again sought treatment for coughing and chest pains.  It was noted that he had had the "[s]ame trouble as many times before.  Total now about 3 hospitalizations and numerous sick call visits.  Has chronic bronchitis but [illegible] psychic overlay.  Wants to go home to [Puerto Rico]."  The Board acknowledged that this record may merely indicate malingering rather than an actual psychiatric pathology, but noted particular record has not actually been addressed or explained by a medical professional.  The Board noted that this evidence may indicate the presence of symptoms of an acquired psychiatric disability in service, and thus found it necessary to remand this claim for a new VA examination and etiology opinion.

The Board instructed that the examining clinician to "expressly discuss the significance of the January 1957 service treatment record noting the Veteran's complaints of coughing and chest pains.  Specifically, this note reflects that the Veteran had had the "[s]ame trouble as many times before.  Total now about 3 hospitalizations and numerous sick call visits.  Has chronic bronchitis but [illegible] psychic overlay.  Wants to go home to [Puerto Rico]."

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2015.  The opinion does not reference or discuss the January 1957 service record, thereby necessitating another remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall. 

Notably, in the January 2015 VA examination report, the examiner noted that the Veteran has been in receipt of Social Security disability benefits since 1973 due to psychiatric impairment.  Social Security Administration (SSA) records are not associated with the claims folder.  As these records are deemed relevant to the issue on appeal, they should be obtained upon remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Hypertension

Service connection for hypertension was granted in the Board's June 2012 decision.  The Veteran was assigned a noncompensable rating, effective September 12, 2007.  The Veteran filed a timely notice of disagreement with the assigned rating in July 2012.  In the March 2013 remand, the Board noted that the RO failed to issue a statement of the case (SOC) in response and directed the RO to remedy this procedural defect pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  This remand directive has not been complied with.  The claim is therefore remanded again for the issuance of an SOC pursuant to the Board's March 2013 remand directives.  Stegall.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case addressing entitlement to an initial compensable rating for hypertension.  Inform him of the requirements to perfect his appeal with respect to these issues.  If he perfects an appeal by the submission of a timely substantive appeal, should this issue be returned to the Board for appellate review.

2.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency, as well as the records, including medical records, considered in adjudicating the claim for any psychiatric disorder, and associate them with the claims folder.  

If any requested records are unavailable, the claims folder should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Request an addendum opinion from the January 2015 VA examiner.  A copy of the remand, and any additional medical records obtained in connection with this remand, must be made available to the examiner for review.  If she is unavailable, obtain an addendum opinion from another examiner with appropriate expertise.  

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disorder.  

As to any psychiatric disorder identified on examination, and the current diagnosis of psychotic disorder, not otherwise specified shown in the VA treatment records, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, including January 1957 treatment for coughing and chest pains.  

The examiner must expressly discuss the significance of the January 1957 service treatment record noting the Veteran's complaints of coughing and chest pains.  Specifically, this note reflects that the Veteran had had the "[s]ame trouble as many times before.  Total now about 3 hospitalizations and numerous sick call visits.  Has chronic bronchitis but [illegible] psychic overlay.  Wants to go home to [Puerto Rico]."  

If not caused by or related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder was caused by or related to the Veteran's service-connected pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis.  

If not caused by or related to the Veteran's pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis, the examiner should provide an opinion as to whether the Veteran's psychiatric disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis.  If aggravation by a service connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

All opinions expressed must be accompanied by a complete rationale.

4.  Upon completion of the above-requested development, the RO must review the requested medical opinion to ensure compliance with the directives of this remand, otherwise, implement corrective procedures.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




